PER CURIAM.
Appellant, Chandi Duke Heffner, appeals from a summary judgment dismissing her claim to be declared a “lineal descendant” of Doris Duke, and therefore the current beneficiary of Doris Duke’s share of a trust established in 1924 by her father, the late James B. Duke. Heffner also appeals from certain ancillary orders relating to the Trustees and their counsel.
*408After considering the record on appeal and the briefs and arguments of counsel, we affirm both the summary judgment and the orders relating to the Trustees and their counsel entered in the Law Division substantially for the reasons stated in the comprehensive opinion of Judge Katherine R. DuPuis dated July 13, 1995, reported at 305 N.J.Super. 408, 702 A.2d 1008 (Ch.1995). Given the novelty of the issue before us, the entry of judgment on appeal shall be without costs, and with each party bearing its own legal fees.